Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response



In Applicant’s Response dated 02/11/2021, Applicant amended Claims 1-2, 4, 7, 10-11, 13, and 16, canceled Claims 21-23, and argued against all rejections previously set forth in the Office Action dated 11/12/2020.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1-2, 4, 7, 9-11, 13, 16, 18, and 21-23 under 35 U.S.C. §103(a) previously set forth are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lynne Wang on 03/10/2021.



In the claims:
1.  (Currently Amended) A computer device, comprising:
a user interface having a display surface and configured to receive a continuous user input recognized as a single swipe gesture across a plurality of more than two virtual keys of a virtual keyboard on the display surface;
a detector adjacent to the user interface and configured to detect the continuous user input recognized as the single swipe gesture across the plurality of virtual keys of the virtual keyboard on the display surface; 
a measuring device in communication with the detector and configured to measure an amount of pressure the continuous user input exerts at each of the plurality of virtual keys; and 
a processor in communication with the measuring device and configured to: 
for each particular virtual key of the plurality of virtual keys, 
compare (1) the amount of pressure the continuous user input exerts onto the particular virtual key with (2) the amounts of pressure the continuous user input exerts onto other virtual keys among the plurality of virtual keys, while the single swipe gesture is performed; 
determine a different amount of pressure between (1) the amount of pressure the continuous user input exerts onto the particular virtual key and (2) the amounts of pressure the continuous user input exerts onto the other virtual keys among the plurality of virtual keys, while the single swipe gesture is performed; and

when the different amount of pressure is greater than a predetermined threshold, generating a first display output corresponding to the particular virtual key; and 
when the different amount of pressure is less than the predetermined threshold, generating a second display output corresponding to the virtual key that is different from the first display output; and 
a display unit in communication with the processor and configured to: for each of the plurality of virtual keys, display the generated first display output or the generated second display output on the user interface.

10.  (Currently Amended) A method of generating an output on a display, comprising:
receiving a continuous user input recognized as a single swipe gesture across  a plurality of more than two virtual keys of a virtual keyboard on a display surface of a user interface device;
detecting the continuous user input recognized as the single swipe gesture across the plurality of virtual keys of the virtual keyboard on the display surface; measuring an amount of pressure of the continuous user input exerts at each of the plurality of virtual keys; 
for each particular virtual key of the plurality of virtual keys, 
, while the single swipe gesture is performed; 
determining a different amount of pressure between (1) the amount of pressure the continuous user input exerts onto the particular virtual key and (2) the amounts of pressure the continuous user input exerts onto the other virtual keys among the plurality of virtual keys, while the single swipe gesture is performed; and 
generating a display output based on a predefined programmable action corresponding to the single swipe gesture and the different amount of pressure, generating the display out comprising: 
when the different amount of pressure is greater than a predetermined threshold, generating a first display output corresponding to the particular virtual key; 
when the different amount of pressure is less than the predetermined threshold, generating a second display output corresponding to the virtual key that is different from the first display output; and 
displaying the generated first display output or the generated second display output corresponding to the virtual key on the user interface device.

Allowable Subject Matter

Claims 1-2, 4, 7, 9-11, 13, 16, and 18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 2/11/2021, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1 and 10.
More specifically, the primary reason for the allowance of the claims in this case is the inclusion of:  for each particular virtual key of the plurality of virtual keys, comparing the amount of pressure the continuous user input exerts onto the particular virtual key with  the amounts of pressure the continuous user input exerts onto other virtual keys among the plurality of virtual keys, while the single swipe gesture is performed; determining a different amount of pressure between the amount of pressure the continuous user input exerts onto the particular virtual key and the amounts of pressure the continuous user input exerts onto the other virtual keys among the plurality of virtual keys, while the single swipe gesture is performed; when the different amount of pressure is greater than a predetermined threshold, generating a first display output corresponding to the particular virtual key; when the different amount of pressure is less than the predetermined threshold, generating a second display output corresponding to the virtual key that is different from the first display output; and for each of the plurality of virtual keys, display the generated first display output or the generated second display output on the user 

Claims 2, 4, 7, and 9:
	These claims incorporate the allowable subject matter of Claim 1, and are thus allowable.
Claims 11, 13, 16, and 18:
	These claims incorporate the allowable subject matter of Claim 10, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Daeho D Song/
Primary Examiner, Art Unit 2177.